IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 13, 2008
                                     No. 07-40506
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

SILVIA COVARRUBIAS

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:06-CR-637


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Following a jury trial, Silvia Covarrubias was convicted of possession with
the intent to distribute more than five kilograms of cocaine, in violation of 21
U.S.C. § 841(a), and was sentenced to 121 months of imprisonment. She
challenges the sufficiency of the evidence to support her conviction, asserting the
evidence was insufficient to prove she knew cocaine was in a hidden
compartment in the automobile she was driving.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40506

      The Government presented ample circumstantial evidence, in addition to
Covarrubias’ control of the vehicle in which the drugs were found, from which
the jury could reasonably infer her guilty knowledge.            She exhibited
nervousness, both when the drug-detecting canine alerted to her vehicle in
secondary inspection and during questioning by an Agent.              Testimony
established the hidden compartment required highly-skilled and extensive labor;
it further established the work was recent, and the cocaine had been freshly
packaged, with no sign it had been in the engine for a long period of time. In
that regard, Covarrubias admitted the vehicle had been in her exclusive control
for the preceding three months, and she provided no explanation for the drugs
being in her vehicle. Instead, she offered an improbable story regarding the
vehicle’s purchase and registration. Likewise, she gave Agents inconsistent
statements regarding her purchase of the vehicle and where she was going on
the date of her arrest; the latter statements were further contradicted by her
alibi witness both prior to, and during, trial.
       These factors were sufficient for a reasonable juror to find guilty
knowledge beyond a reasonable doubt. See United States v. Ortega Reyna, 148
F.3d 540, 544 (5th Cir. 1998); see also United States v. Diaz-Carreon, 915 F.2d
951, 954-55 (5th Cir. 1990) (“Perhaps the strongest evidence of a criminal
defendant’s guilty knowledge is inconsistent statements to federal officials.”).
Additionally, the substantial quantity and value of the cocaine found provides
further support for the jury’s verdict. See United States v. Villarreal, 324 F.3d
319, 324 (5th Cir. 2003); United States v. Ramos-Garcia, 184 F.3d 463, 466 (5th
Cir. 1999).
      AFFIRMED.




                                        2